Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 03/22/2021.
Claims 1-2, 4-9, 11-14, and 17-23 are allowed. 
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for tagging an image with audio content related a captured image/photo; wherein audio content was capture while a user capture image/photo.
The closest prior art, as previously and currently recited, Moussette is directed a method/system for capturing media with a camera application user interface that provides tactile outputs that confirm user actions.  Chang is directed to a method/system for recording audio data to deliver an atmosphere of a scene while capturing an image of the scene and for matching and storing the recorded audio data and the captured image.  Butcher is directed a method/system for performing audio fingerprint generation for captured audio content and employs a local fingerprint data store to recognize audio content.  Yoon is directed to a method/system for providing content and an electronic 
However, none of Moussette, Chang, Butcher, Yoon, LaJoie, Mozer, and Lee teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 9, and 15.  For example, none of the cited prior art teaches or suggest the steps of detecting one or more predetermined phrases indicating a request to capture an image; in response to detecting the one or more predetermined phrases indicating a request to capture an image, using the microphone of the computing device to capture audio content; and generating audio fingerprint data of the captured audio content; storing the audio fingerprint data with the captured image on the computing device; receiving a user input representing a selection of the captured image on the computing device; in response to receiving the user input, using the stored audio fingerprint data to identify reference audio content that has at least a threshold extent of similarity with the captured audio content.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH K PHAM/
Primary Examiner, Art Unit 2174